Case 19-02063-jw          Doc 10       Filed 04/12/19 Entered 04/12/19 09:26:50                       Desc Main
                                       Document      Page 1 of 9


                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

  IN RE:                                        )
                                                )
  William Franklin Blankenship                  )         CASE NO:
  Deborah Mays Blankenship                      )
  6178 3 rd Avenue South                        )         CHAPTER 13
  North Myrtle Beach, SC 29582                  )
  SSN xxx-xx-4665                               )
  SSN xxx-xx-3719                               )
                         DEBTORS.               )


                                 NOTICE OF OPPORTUNITY TO OBJECT

             The debtoc( sJ in theabo,e captioned me filed a chap tee 13 p Ian on
   plan is in cluded with th is notice or was mailed separately.
                                                                                    lf} I'l--1 ( ai     . The


            Your rights may be affected by the plan. You should read the plan carefully and discuss it
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, yo u may
   wish to consult one.)

             Any objection to confirmation of the chapter 13 plan must be in wr iting filed with the Court at
   I 100 Laure l Street, Co lumbia, SC 2920 1-2423 and served on the chapter 13 trustee, the debtor(s), and any
   attorney for the debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under
   Fed. R. Bankr. P. 9006(a). Objections to confirmation may be overru led if filed late or the objecting party
   fails to appear and prosecute the objection. lfno objection is timely filed , the plan may be confirmed by the
   Court without further noti ce.

             If yo u file an objection, you or your attorney must attend the hearing schedu led by the court on
   confirmation of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of
   Chapter 13 Bankruptcy Case. However, the Court may set an earlier status hearing on any objection upon
   notice to the app licable pa11ies.

             If you or your attorney do not take these steps, the court may determine that you do not oppose
   the terms or relief sought in the plan and may enter an order confirming the plan .




   D,te (d 11'2,   IgI
             Case 19-02063-jw                           Doc 10         Filed 04/12/19      Entered 04/12/19 09:26:50                  Desc Main
fill 111 this information to 1<lcnt1f our case:    Document                               Page 2 of 9
Debtor I                William Franklin Blankenship
                                First Name            Middle Name             Last Name
                                                                                                                 •        Check if this is a modified plan, and
                                                                                                                          list below the sections of the plan that
                                                                                                                          have been changed.
Debtor 2            Deborah Mays Blankenship
(Spouse, if filing) First Name       Middle Name            Last Name
United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA
                                                                                                                 •        Pre-confirmation modification

Case number:
                                                                                                                 •        Post-confirmation modification

(If known)



District of South Carolina
Chapter 13 Plan                                                                                                                                             12/17

•d@Notices
To Debtor(s):                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                             indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                             Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

To Creditors:                 Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                              You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                              an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                              requested in this document.

                              lfyou oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                              confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                              Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                              Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                              claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                             The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                             plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                             will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                   Included              D   Not Included
             a partial navment or no navment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                     Included              D   Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                              Included              D   Not Included

 1.4         Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            D Included                    Not Included
             throul!h olan set out in Section 3.Hc) and in Part 8

•RfflfM Plan Payments and Length of Plan
2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows :

$500.00 per Month for~ months
$650.00 per Month for 39 months

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

               D             The debtor will make payments pursuant to a payroll deduction order.
                             The debtor will make payments directly to the trustee.
               D             Other (specify method of payment):

Software Copyright (c)   1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-02063-jw                           Doc 10           Filed 04/12/19 Entered 04/12/19 09:26:50                      Desc Main
                                                                        Document      Page 3 of 9
Debtor                 William Franklin Blankenship                                                  Case number
                       Deborah Mays Blankenship

2.3 Income tax refunds.

                          The debtor will retain any income tax refunds received during the plan term.
              D           The debtor will treat income refunds as follows:

2.4 Additional payments.

                          None. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.

•iffl•W Treatment of Secured Claims
To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

                           None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims.

              D            None. If "None" is checked, the rest of§ 3.2 need not be completed or reproduced.
                           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                     The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                           secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                           Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                           motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                           value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                           amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                           below.
                                     The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                           under Part 5.1 of this plan. If the estimated amount ofa creditor' s secured claim is listed below as having no value, the creditor's
                           allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                           Court, the amount of the creditor' s total claim listed on the proof of claim controls over any contrary amounts listed in this
                           paragraph.
                                     Unless 11 U.S.C. § l 325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                           section 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                           reasonable time.

 Name of               Estimated              Collateral              Value of       Amount of claims Estimated amount          Interest         Estimated
 creditor              amount of                                      collateral     senior to creditor's of secured claim      rate             monthly
                       creditor's                                                    claim                                                       payment to
                       total claim                                                                                                               creditor
                                                                                                                                                 (disbursed by
                                                                                                                                                 the trustee)
                                              2008
 Mariner                                      Nissan
 Finance                $9,033.07             Sentra                  $4,300.00                 $0.00            $4,300.00         6.00%                 $100.00
                                                                                                                                                 (or more)



District of South Carolina
Effective December 1, 2017                                                         Chapter 13 Plan                                                  Page2
Software Copyright (c) 1996-20 19 Best Case, LLC - www.bestcase.com                                                                      Best Case Banlcruptcy
            Case 19-02063-jw                         Doc 10          Filed 04/12/19 Entered 04/12/19 09:26:50                        Desc Main
                                                                     Document      Page 4 of 9
Debtor                William Franklin Blankenship                                                      Case number
                      Deborah Mays Blankenship

Name of               Estimated            Collateral              Value of            Amount of claims     Estimated amount    Interest          Estimated
creditor              amount of                                    collateral          senior to creditor's of secured claim    rate              monthly
                      creditor's                                                       claim                                                      payment to
                      total claim                                                                                                                 creditor
                                                                                                                                                  (disbursed by
                                                                                                                                                  the trustee)
Schewel
Furniture
Company               $1,667.18             Furniture              $500.00                        $0.00               $500.00     6.00%                           $16.00
                                                                                                                                                  (or more)
Spring lea
f
 Financial                                  2010 Ford
 Services             $6,691.67             Fusion                 $6,000.00                       $0.00          $6,000.00       6.00%                   $100.00
                                                                                                                                                  (or more)

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

                         None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

              D          None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.
                         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                         The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                         which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                         security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                         order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                         claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                         in full as a secured claim under the plan. See 11 U.S. C. § 522(!) and Bankruptcy Rule 4003(d). If more than one lien is to be
                         avoided, provide the information separately for each lien.

                          Choose the appropriate form for lien avoidance

 Name of              Estimated             Total of all    Applicable                 Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and         amount of             senior/unavoida Exemption and              interest in property avoided (to be paid
 description          lien                  hie liens       Code Section                                    in 3.2 above)
 of property
 securing lien
 OneMain                                                                 $500.00
 Financial                                                              SC Code
                                                                         Section
 Househol                                                               15-41-30
 d Items              $6,557.41                        $0.00                 {A}{3}             $500.00                 $0.00                               $6,557.41

                          Use this for avoidance of liens on co-owned property only.

 Name of              Total equity          Debtor's equity Applicable                 Non-exempt equity Estimated lien         Amount of Amount of lien
 creditor and         (value of             (Total equity   Exemption and              (Debtor's equity                         lien not   avoided
 description          debtor's              multiplied by   Code Section               less exemption)                          avoided(to
 of property          property less         debtor's                                                                            be paid in
 securing lien        senior/unavoi         proportional                                                                        3.2 above)
                      dable liens)          interest in
                                            property)
 -NONE-




District of South Carolina
Effective December 1, 201 7                                                           Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                           Best Case Bankruptcy
            Case 19-02063-jw                          Doc 10        Filed 04/12/19 Entered 04/12/19 09:26:50                           Desc Main
                                                                    Document      Page 5 of 9
Debtor                William Franklin Blankenship                                                  Case number
                      Deborah Mays Blankenship

 3.5        Surrender of collateral.

                         None. lf"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

•MM Treatment of Fees and Priority Claims
4.1         General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full
without postpetition interest.

4.2         Trustee's fees

Trustee' s fees are governed by statute and may change during the course of the case.

4.3         Attorney's fees.

             a.           The debtor and the debtor's attorney have agreed to an attorney' s fee for the services identified in the Rule 2016(b) disclosure
                          statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                          disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                          disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                          balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                          each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                          instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                          entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                          payments to creditors.

             b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                          applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                          in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                          received $NIA and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $NIA or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

              D          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                         priority claim without further amendment of the plan.

              D          Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                          a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name ofDSO
                                        recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full . Add additional
                                        creditors as needed.

                          b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § I 01(14A) on a timely basis
                                        directly to the creditor.

                          c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt, The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

                          None. lf "None" is checked, the rest of§ 4.5 need not be completed or reproduced.




District of South Carolina
Effective December I, 2017                                                       Chapter 13 Plan                                                    Page4
Software Copyright (c) 1996-20 19 Best Case, LLC-www.bestcase.com                                                                        Best Cas e Banlcruptcy
             Case 19-02063-jw                          Doc 10        Filed 04/12/19 Entered 04/12/19 09:26:50                     Desc Main
                                                                     Document      Page 6 of 9
Debtor                William Franklin Blankenship                                                 Case number
                      Deborah Mays Blankenship

•iiilfM Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
      D         The debtor proposes payment of 100% of claims.
      D         The debtor proposes payment of 100% of claims plus interest at the rate of%.

5.2          Maintenance of payments and cure of any default on non priority unsecured claims.

                          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.

                          None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

Hffi•M 1<:xecutory Contracts and Unexpired Leases
6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If"None" is checked, the rest of§ 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor              Description ofleased                  Current installment           Estimated amount of         Estimated monthly
                               property or executory                 payment                       arrearage through month     payment on arrearage to be
                               contract                                                            of flling or conversion     disbursed by the trustee
 NPRTO
 South-East,
 LLC                           Furniture                                             $153.67                        $0.00                                   $0.00

                                                                                                                               (or more)

•iffl•M       Vesting of Property of the Estate

7.1          Property of the estate will vest in the debtor as stated below:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
               only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

•MM Nonstandard Plan Provisions
8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.

District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                               Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-02063-jw                         Doc 10        Filed 04/12/19 Entered 04/12/19 09:26:50            Desc Main
                                                                   Document      Page 7 of 9
Debtor               William Franklin Blankenship                                             Case number
                     Deborah Mays Blankenship

8.1(a) Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no later
than 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. In
Operating Order 18-4, Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in
cases before him shall be filed with the Court no later than 21 days after the date of service of the plan. Therefore, all
objections to the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days after the date of
service of this plan.

8.1 (b) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

8.1 (c) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
plan, the creditor must timely object to confirmation.

8.1(d) DEBTOR CERTIFICATION

In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
following:

(1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
directly to creditors;

(2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
plan; and

(3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
the term of the plan without the prior authorization of the Bankruptcy Court.


•MM ~ignatures:
9.1         Signatures of debtor and debtor attorney




X~                          l~                            dfi?{4             X




X
                          re . I r., D.C. I
       Elizab-£ ....-n--.-aeilig, D.C. ID#107v~- -
       Me    ith Law Firm, LLC
       2411 North Oak Street, Suite 107
       Myrtle Beach, SC 29577
       843-445-6300 (p)
       843-445-6304 (f)


By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                  Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                          Best Case Bankruptcy
Case 19-02063-jw           Doc 10       Filed 04/12/19 Entered 04/12/19 09:26:50                         Desc Main
                                        Document      Page 8 of 9


                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

  IN RE:                                         )
                                                 )
  William Franklin Blankenship                   )        CASE NO:
  Deborah Mays Blankenship                       )
  617B 3 rd Avenue South                         )        CHAPTER 13
  North Myrtle Beach, SC 29582                   )
  SSN xxx-xx-4665                                )
  SSN xxx-xx-3719                                )
                         DEBTORS.                )


                                         CERTIFICATE OF SERVICE

            The above-signing pa,ties certify that the foregoing Notice, Plan and Motions was served on all
  cred itors and parties in interest entitl ed to such notice on the above stated date. T he specific li st of names
  and addresses of parties served with this plan is attached to the plan filed with the Court.

  VIA US MAIL
  (see attached li st)

  ELECTRONICALLY
  James M. Wyman, Esquire
  Chapter 13 Trustee
  PO Box 997
  Mt. Pleasant, SC 29465-0997




  Date:   Y\lf)__,' \0,                                    Kristi Keen, Paralegal to
                                                           Robert R. Meredith, Jr. , D.C. I.D. #06152
                                                           El izabeth R. Heilig, D.C. I.D . # 10704
                                                           Meredith Law Firm, LLC
                                                           Attorneys for Debtors
                                                           24 1 I No1th Oak Street, Suite I 07
                                                           Myrtle Beach, SC 29577
                                                           843-445-6300
              Case 19-02063-jw         Doc 10   Filed 04/12/19            Entered 04/12/19 09:26:50       Desc Main
Label Matrix for local noticing             Big Picture
                                                 DocumentLoans       Page 9 of 9           Deborah Mays Blankenship
0420-2                                      P.O. Box 704                                   617B 3rd Avenue South
Case 19-02063-jw                            Watersmeet MI 49969-0704                       North Myrtle Beach, SC 29582-3257
District of South Carolina
Charleston
Thu Apr 1116:39 :43 EDT 2019
William Franklin Blankenship                Capital One Bank                               Cash Net USA
617B 3rd Avenue South                       PO Box 30285                                   175 W. Jackson Blvd
North Myrtle Beach, SC 29582-3257           Salt Lake City UT 84130-0285                   Suite 1000
                                                                                           Chicago IL 60604-2863


Centra Health                               Comenity Bank/Wayfair                          Credit First , NA
c/o Creditors Bankruptcy Services           PO Box 182125                                  PO Box 81315
PO Box 800849                               Columbus OH 43218-2125                         Cleveland OH 44181-0315
Dallas TX 75380-0849


Discover Card                               Elizabeth R Heilig                             Internal Revenue Service
PO Box 30421                                Meredith Law Firm, LLC                         Centralized Insolvency Operations
Salt Lake City UT 84130-0421                2411 N. Oak Street                             PO Box 7346
                                            Suite 107                                      Philadelphia PA 19101-7346
                                            Myrtle Beach, SC 29577-3165

LVNV Funding, LLC                           Mariner Finance                                Medical Revenue Service
PO Box 10497                                8211 Town Center Drive                         PO Box 1940
Greenville SC 29603-0497                    Nottingham MD 21236-5904                       Melbourne FL 32902-1940



NPRTO South-East , LLC                      Navient                                        OneMain Financial
256 WData Drive                             PO Box 9500                                    Attn: Bankruptcy
#100                                        Wilkes Barre PA 18773-9500                     601 Nw 2nd Street
Draper UT 84020-2315                                                                       Evansville IN 47708-1013


(p)PORTFOLIO RECOVERY ASSOCIATES LLC        Quant um3 Group, LLC                           Radiology Consultants of Lynchburg, Inc.
PO BOX 41067                                PO Box 788                                     PO Box 580085
NORFOLK VA 23541-1067                       Kirkland WA 98083-0788                         Charlotte NC 28258-0085



Schewel Furniture Company                   South Carolina Department of Revenue           (p)SPRINGLEAF FINANCIAL SERVICES
PO Box 6120                                 PO Box 12265                                   P O BOX 3251
Lynchburg VA 24505-6120                     Columbia SC 29211-2265                         EVANSVILLE IN 47731-3251



Stephen E. Dunn, Esq.                       US Trustee' s Office                           Virginia Department of Taxation
201 Enterprise Drive, Suite A               Strom Thurmond Federal Building                PO Box 2156
Forest VA 24551-2778                        1835 Assembly St reet                          Richmond VA 23218-2156
                                            Suite 953
                                            Columbia, SC 29201-2448

Wise Loan                                   James M. Wyman
3500 Hulen Street , Suite 201               PO Box 997
Fort Worth TX 76107-6812                    Mount Pleasant , SC 29465-0997
